Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 1 of 17




                     EXHIBIT 3
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 2 of 17




                                 Planet Depos'
                                     We Make It Happen"




Transcript of Carolyn Yong, Ph.D.
                               Date: February 21, 2019
      Case: United States of America -v- US Stem Cell Clinic, LLC, et al.




       Planet Depos
       Phone: 888.433.3767
       Email:: transcripts@planetdepos.com
       www.planetdepos.com



           WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 3 of 17




      1             IN THE UNITED STATES DISTRICT COURT
      2             FOR THE SOUTHERN DISTRICT OF FLORIDA
      3                     Ft. Lauderdale Division
      4     ---------------------------------X
      5     UNITED STATES OF AMERICA,               :
      6                           Plaintiff,        :
      7     v.                                      : Civil Action No.:
      8                                             : 18-61047-CIV
      9     US STEM CELL CLINIC, LLC, ET AL.,:
      10                          Defendants.       :
      11    ---------------------------------X
      12
      13              Deposition of CAROLYN YONG, PH.D.
      14                         Washington, D.C.
      15                 Thursday, February 21, 2019
      16                            9:02 a.m.
      17
      18
      19
      20
      21
      22
      23    Job No.: 230453
      24    Pages: 1-256
      25    Reported by: Matthew Goldstein, RPR
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 4 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019              2

      1           Deposition of CAROLYN YONG, Ph.D., held at:
      2
      3
      4                 Venable LLP
      5                 600 Massachusetts Avenue, NW
      6                 Washington, D.C. 20001
      7                 202.344.8300
      8
      9
      10
      11
      12          Pursuant to Notice, before Matthew Goldstein,
      13    RPR, Notary Public in and for the District of
      14    Columbia.
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 5 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019              3

      1          A P P E A R A N C E S
      2     ON BEHALF OF THE PLAINTIFF, UNITED STATES OF
      3     AMERICA:
      4     ROGER J. GURAL, ESQUIRE
      5     UNITED STATES DEPARTMENT OF JUSTICE OFFICE OF
      6     CONSUMER LITIGATION
      7     P.O. Box 386
      8     Washington, D.C. 20044
      9     202.307.0174
      10
      11    ON BEHALF OF THE PLAINTIFF, UNITED STATES OF
      12    AMERICA:
      13    MICHAEL D. HELBING, ESQUIRE
      14    MICHAEL SHANE, ESQUIRE
      15    U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES
      16    OFFICE OF THE GENERAL COUNSEL FOOD AND DRUG
      17    DIVISION
      18    10903 New Hampshire Avenue
      19    Silver Spring, Maryland 20993
      20    240.402.6165
      21
      22
      23
      24
      25

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 6 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019              4

      1     A P P E A R A N C E S         C O N T I N U E D
      2            ON BEHALF OF THE PLAINTIFF, UNITED STATES OF
      3            AMERICA:
      4            NATALIE N. SANDERS, ESQUIRE
      5            U.S. DEPARTMENT OF JUSTICE CIVIL DIVISION,
      6            450 5th Street, NW
      7            Room 6400 South
      8            Washington, D.C. 20001
      9            202.598.2208
      10
      11           ON BEHALF OF THE DEFENDANTS, US STEM CELL
      12           CLINIC, LLC, ET AL.:
      13           STEPHEN R. FREELAND, ESQUIRE
      14           TODD H. HALPERN, ESQUIRE
      15           MERYL NOLAN, ESQUIRE
      16           VENABLE LLP
      17           600 Massachusetts Avenue, NW
      18           Washington, D.C. 20001
      19           202.344.4545
      20
      21
      22
      23
      24
      25

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 7 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019                5

      1                          C O N T E N T S
      2     EXAMINATION OF CAROLYN YONG, PH.D.                           PAGE
      3
      4     By MR. FREELAND                                                6
      5                          E X H I B I T S
      6                              (Attached)
      7     YONG               DEPOSITION EXHIBIT                        PAGE
      8
             Exhibit 1        Second Amended Notice of                     6
      9                       Deposition of Dr. Carolyn Yong
      10     Exhibit 2        CBER Key Staff Directory                    66
      11     Exhibit 3        Expert Report of Carolyn Yong,             128
                              Ph.D.
      12
             Exhibit 4        Code of Federal Regulations                190
      13
             Exhibit 5        Regulatory Considerations for              230
      14                      Human Cells, Tissues, and
                              Cellular and Tissue-Based
      15                      Products: Minimal Manipulation
                              and Homologous Use
      16
             Exhibit 6        Same Surgical Procedure                    231
      17                      Exception under 21 CFR
                              1271.15(b): Questions and
      18                      Answers Regarding the Scope of
                              the Exception
      19
             Exhibit 7        Overview of the US Food and                246
      20                      Drug Administration Regulatory
                              Process Chapter 77
      21
             Exhibit 8        Rebuttal Expert Report of                  251
      22                      Elliot B. Lander, M.D., FASC
      23
      24
      25


                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 8 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019              153

      1     I would not have enough information to determine
      2     that.
      3             Q.   Enzymatic digestion, what is your
      4     understanding of enzymatic digestion?
      5             A.   It is using an enzyme to disrupt and
      6     digest the structural components -- specifically
      7     of the adipose tissue or in general?
      8             Q.   In this context.
      9             A.   In this context, the enzyme is being
      10    used to digest and disrupt the structural
      11    component of the adipose tissue which consists of
      12    the extracellular matrix, the basement membrane,
      13    and the blood vessels.
      14            Q.   Does the enzymatic digestion remove fat?
      15            A.   Can you clarify what you mean by "remove
      16    fat"?
      17            Q.   Does enzymatic digestion involve the
      18    breakdown of fat?
      19            A.   I have not seen what is the result of
      20    enzymatic digestion of adipose tissue per
      21    Defendants' processing, so I can't say whether or
      22    not it disrupts the cells.
      23            Q.   3A, "Reconstitute the cellase, custom
      24    formation of collagenous clostridium" -- strike
      25    that.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 9 of 17

                                  Transcript of Carolyn Yong, Ph.D.
                                   Conducted on February 21, 2019             167

      1             Q.   Well, what's the purpose of the
      2     centrifugation?       It's to separate something;
      3     right?
      4             A.   Correct.
      5             Q.   What's the something?
      6             A.   They want to separate the cellular --
      7     select cellular components of the adipose tissue
      8     and the structural components from the other
      9     cellular components.
      10            Q.   Why are they doing that?
      11            A.   Presumably to obtain the cellular
      12    product of interest.
      13            Q.   You said "presumably."
      14                 Do you know for sure why they're doing
      15    that?
      16            A.   It -- the protocol, as I understand, is
      17    entitled "Adipose-derived Stem Cell Isolation, A
      18    Step-by-Step Guide."
      19            Q.   Right.
      20                 But do you know for sure that's why
      21    they're doing that, though?
      22            A.   I would assume that the protocol is to
      23    isolate adipose-derived stem cells from adipose
      24    tissue.
      25            Q.   At this point in the process, other than

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 10 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019               195

       1           Q.    Dr. Yong, it's true that Steps 1 through
       2    7 that we just went through in your report, they
       3    are all completed during a single visit by the
       4    patient; correct?
       5           A.    I can't say whether all procedures that
       6    were performed were performed in a -- I guess I
       7    would need to know what you mean by "procedure."
       8           Q.    Steps 1 through 7, they're all completed
       9    in one visit, the same visit by the patient.
       10          A.    I'm sorry, "by the patient," you mean
       11   completed by the --
       12          Q.    Is it your understanding that a patient
       13   walks into the defendants' facilities, and Steps 1
       14   through 7 are completed on that patient before he
       15   or she walks out?
       16          A.    That is my understanding.
       17          Q.    Do you have any evidence that
       18   demonstrates that any patient ever walked into the
       19   defendants' facilities, and Steps 1 through 7 took
       20   more than one visit by the patient?
       21          A.    I do not have that information.
       22          Q.    You talk in your expert report about
       23   minimal manipulation; correct?
       24          A.    Yes.   That is one of the criteria that
       25   were evaluated.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 11 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019               223

       1    communicable disease risks created by the
       2    defendants?
       3           A.    I do not recall my report specifying
       4    specific communicable disease.            However, there are
       5    -- that's not the only consideration.              There's the
       6    manufacturing steps.       There's so much processing
       7    involved that there are safety risks inherent in
       8    those manufacturing steps that introduce risks
       9    such as contamination.
       10          Q.    But you don't know of any specific risks
       11   that you identified that the defendants actually
       12   created, do you?
       13          A.    I don't have that information of all the
       14   batch records of every lot that Defendants have
       15   ever produced when processing adipose tissue to
       16   manufacture the SVF product.
       17          Q.    Has there been a single instance where
       18   the defendants have contaminated SVF and put it
       19   into a patient?
       20          A.    Again, I don't have those batch records.
       21   I could not speak to whether or not there were
       22   instances.
       23          Q.    Page 10 of your report, at the very top
       24   there you say, "With regard to HCT/Ps from adipose
       25   tissue, FDA generally considers the exception at

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 12 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019               224

       1    21 CFR 1271.15(b) to apply only if the HCT/P from
       2    adipose tissue is for autologous use, is removed
       3    and implanted within a single operation, or in a
       4    limited number of predetermined operations in
       5    order to achieve the intended effect and does not
       6    undergo processing steps beyond rinsing, cleansing
       7    or sizing."
       8                 Did I read that correctly?
       9           A.    Yes.
       10          Q.    You used the word "generally" there
       11   again; correct?
       12          A.    Correct.
       13          Q.    Why did you use "generally"?
       14          A.    I did not use "generally."           The agency
       15   used "generally."
       16          Q.    What do you mean by that?
       17          A.    Again, is -- you can't account for all
       18   possible scenarios.       Every scenario would have to
       19   be analyzed individually.
       20          Q.    What does "limited number of
       21   predetermined operations" mean?
       22          A.    In the context of adipose tissue?
       23          Q.    In any context.
       24          A.    I believe that when referring to a
       25   surgical procedure besides a single operation,

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 13 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019               225

       1    there are very limited cases where be -- it would
       2    not occur in a single operation.
       3           Q.    So it could qualify for the same
       4    surgical procedure exemption even if it was in
       5    multiple operations?
       6           A.    It would have to meet the other -- I
       7    won't say criterion but conditions.              However, it
       8    is very narrow.
       9           Q.    What does "limited number" mean, two?
       10          A.    That is not defined.
       11          Q.    Does it mean three?
       12          A.    I can't say that it means a specific
       13   number.
       14          Q.    It's not defined in the regulation, is
       15   it?
       16          A.    To my knowledge, it is not.
       17          Q.    What does "to achieve the intended
       18   effect" mean?
       19          A.    In order -- generally speaking, if an
       20   HCT/P is administered, there is -- administered to
       21   an individual, there is -- you're doing that for a
       22   reason, and you want to achieve a certain effect.
       23          Q.    Is the source of this statement -- first
       24   paragraph at the top of page 10, is that the
       25   guidance document we were referencing earlier?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 14 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019               226

       1           A.    Is the source of this paragraph?
       2           Q.    Correct.
       3                 Let me ask it a different way.
       4                 What's the basis for this paragraph at
       5    the top of page 10 of your report?
       6           A.    It is consistent with FDA's current
       7    thinking.
       8           Q.    Where is that thinking reflected?
       9           A.    Those recommendations have been
       10   reflected and articulated in guidance.
       11          Q.    Anywhere else?
       12          A.    To my recollection, I don't have the
       13   preamble or proposed approach in front of me so I
       14   can't say if specifically any of this text was --
       15          Q.    You can't identify any other support for
       16   that paragraph other than the guidance; correct?
       17          A.    I think it is a fair interpretation of
       18   the regulation.
       19          Q.    Why do you say that?
       20          A.    The specific case of adipose tissue,
       21   there may be an instance where it is removed and
       22   implanted within a single operation or a limited
       23   number of predetermined operations in order to
       24   achieve an effect.
       25          Q.    Where do the words "processing steps

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 15 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019               227

       1    beyond rinsing, cleansing or sizing" appear in
       2    1271?
       3            A.   To my recollection, I don't believe
       4    those are specified in the regulations.
       5            Q.   So how can it be a fair reading of the
       6    regulation without the guidance to import those
       7    words that are missing from the regulation into
       8    the regulation?
       9            A.   Again, consistent with FDA's current
       10   thinking, generally these processing steps, as
       11   have been specified here, generally would allow an
       12   HCT/P to remain such HCT/P.
       13           Q.   So, again, the support for that
       14   paragraph is the guidance and the guidance only;
       15   correct?
       16           A.   While it might be described in the
       17   guidance, I wouldn't say that's the only support,
       18   but if you're talking about documents --
       19           Q.   Where does the FDA tell the public that
       20   this is what this means other than in the
       21   guidance?
       22           A.   I can't recall if FDA ever articulated
       23   this specific text to the public.
       24           Q.   Other than in the guidance; correct?
       25           A.   I can't recollect, because I can't

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 16 of 17

                                  Transcript of Carolyn Yong, Ph.D.
                                   Conducted on February 21, 2019              228

       1    possibly speak to all the communications FDA had
       2    to the public.
       3           Q.    You're not aware of any, right?
       4           A.    I can't specify --
       5           Q.    Right.
       6           A.    -- a specific instance where -- I find
       7    it hard to imagine this would be the first time
       8    this would be articulated.
       9           Q.    You find it hard to imagine that the
       10   first time this position was told to the public
       11   was in draft guidance published to the industry?
       12          A.    I can't speak on behalf of the agency,
       13   but I do think that this language is consistent
       14   with how the agency is approaching the same
       15   surgical procedure exception.
       16          Q.    As reflected where?
       17          A.    The draft guidances were drafted and
       18   issued to help stakeholders understand FDA's
       19   current thinking on same surgical procedure
       20   exception.
       21          Q.    And before the draft guidance was
       22   issued, had FDA ever told the public this sentence
       23   at the top of page 10 of your report?
       24                MR. GURAL:     Asked and answered.
       25                THE WITNESS:      I can't say specifically.

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
Case 0:18-cv-61047-UU Document 45-6 Entered on FLSD Docket 03/11/2019 Page 17 of 17

                                 Transcript of Carolyn Yong, Ph.D.
                                  Conducted on February 21, 2019               229

       1    I can't possibly know all the communications that
       2    the agency had with the public.
       3    BY MR. FREELAND:
       4           Q.    You can't identify one then; right?
       5                 MR. GURAL:     Asked and answered.
       6                 THE WITNESS:     Specifically in my time at
       7    FDA the guidances were in draft.            I can't speak to
       8    the time prior to the issuance of the guidance.
       9    BY MR. FREELAND:
       10          Q.    What does "rinsing" mean?
       11          A.    I don't believe there's a regulatory
       12   definition for "rinsing," but I would interpret
       13   that as akin to washed.
       14          Q.    Does it mean anything else?
       15          A.    I can't say if it means anything else.
       16          Q.    What does "cleansing" mean?
       17          A.    I think how anybody else would interpret
       18   "cleansing," cleaning, removing debris.
       19          Q.    Does it mean anything else?
       20          A.    I can't deny that it can.
       21          Q.    The definition that you just gave of
       22   "cleansing," is that in the regulations anywhere.
       23          A.    I don't recall that "cleansing" is in
       24   the regulations.
       25          Q.    What does "sizing" mean?

                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
